UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN, :
‘CIVIL ACTION NO. 3:18-CV-1485
Plaintiff, :
:(JUDGE MARIANI)
V. :(Magistrate Judge Arbuckle)
PENNSYLVANIA DEPARTMENT OF:
CORRECTIONS, et al.,
Defendants.
ORDER

AND NOW, THIS 22 ! Zi DAY OF AUGUST 2019, upon review of

Magistrate Judge Arbuckle’s Report and Recommendation (“R&R”) (Doc. 38) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 38) is ADOPTED for the reasons set forth therein;
2. Medical Defendants’ Motion for Summary Judgment, or in the alternative, to Dismiss
(Doc. 21) is GRANTED IN PART and DENIED IN PART;
3. Insofar as Medical Defendants’ motion is construed as one for summary judgment, it
is DENIED WITHOUT PREJUDICE;
4. Plaintiffs 42 U.S.C. § 1983 claim against Defendant Correct Care Solutions is

DISMISSED WITH PREJUDICE;
5. All claims other than Plaintiff's 42 U.S.C. § 1983 claim against Defendant Correct

Care Solutions proceed.

    

Robert D. Mariani
United States District Judge
